DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan  (US2017/0108110 A1) in view of Daimer (US2015/0010387 A1) and Kramer (US5398916A).

Regarding to Claim 1, Sheridan teaches an epicyclic gearbox configured to be supported by a frame of a gas turbine engine and configured to transfer rotational motion between a first rotating component of the gas turbine engine and a second rotating component of the gas turbine engine (Fig. 2, Part 104, Paragraph 29), the gearbox comprising:
a centrally located sun gear including a plurality of teeth, the sun gear configured to be drivingly coupled to the first rotating component of the gas turbine engine (Fig. 2, Part 60);
a plurality of planet gears circumscribing the sun gear (Fig. 2, Part 62), each of the planet gears including a plurality of teeth configured to mesh with the teeth of the sun gear such that rotation of the sun gear causes rotation of each planet gear of the plurality of planet gears (Fig. 2, Paragraph 14);
a ring gear circumscribing the plurality of planet gears (Fig. 2, Part 102), the ring gear including a plurality of teeth configured to mesh with the teeth of each of the planet gears such that the ring gear rotates relative to the plurality of planet gears (Fig. 2, Paragraph 14).

Sheridan fails to explicitly disclose, but Daimer and Kramer teaches an epicyclic gear box comprising:
at least one shape memory alloy damper provided in association with at least one of the sun gear, the ring gear, or the plurality of planet gears and configured in order to reduce vibrations transferred through the epicyclic gearbox to at least one of the frame of the gas turbine engine, the first rotating component, or the second rotating component [Sheridan teaches each planet comprises at least one bearing (Fig. 2, Part 63, Paragraph 32).  Daimer teaches a bearing element of a system comprises at least one damper (Daimer, Fig. 1, Part 7) to reduce and absorb the vibration (Daimer, Abstract).  Kramer further teaches a damper made by shape memory alloys would have higher damping capacity (Kramer, Col. 1, Lines 11-26).  Therefore, when applying Daimer and Kramer to Sheridan, one with ordinary skill in the art would know and add shape memory alloys-based damper to the bearing of the planet gear to have a higher damping capacity to reduce and absorb the vibration (Daimer, Abstract, Kramer, Col. 1, Lines 11-26).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan to incorporate the teachings of Diamer and Kramer to add shape memory alloys-based damper to the bearing of the planet gear in order to have a higher damping capacity to reduce and absorb the vibration (Daimer, Abstract, Kramer, Col. 1, Lines 11-26).

Regarding to Claim 15, Sheridan teaches a gas turbine engine defining an axial direction, the gas turbine engine comprising:
a frame (Fig. 1, Part 10 area, Fig. 2, Part 72 area);
a turbine section comprising a turbine (Fig. 1, Part 10);
a fan assembly comprising a fan (Fig. 1, Part 42 area); and
an epicyclic gearbox supported by the frame and drivingly coupling the turbine of the turbine section to the fan of the fan assembly (Fig. 1, Part 104, Paragraph 31), the epicyclic gearbox comprising:
a centrally located sun gear including a plurality of teeth (Fig. 2, Part 60), the sun gear drivingly coupled to the turbine of the turbine section (Paragraph 14);
a plurality of planet gears circumscribing the sun gear (Fig. 2, Part 62), each of the planet gears including a plurality of teeth configured to mesh with the teeth of the sun gear such that rotation of the sun gear causes rotation of each planet gear of the plurality of planet gears (Fig. 2, Paragraph 14);
a ring gear circumscribing the plurality of planet gears (Fig. 2, Part 102), the ring gear including a plurality of teeth configured to mesh with the teeth of each of the planet gears such that the ring gear rotates relative to the plurality of planet gears (Fig. 2, Paragraph 14).

Sheridan fails to explicitly disclose, but Diamer and Kramer teaches a gas turbine engine comprising:
at least one shape memory alloy damper provided in association with at least one of the sun gear, the ring gear, or the plurality of planet gears such that vibrations transferred through the epicyclic gearbox to at least one of the frame, the turbine, or the fan of the gas turbine engine are reduced [Sheridan teaches each planet comprises at least one bearing (Fig. 2, Part 63, Paragraph 32).  Daimer teaches a bearing element of a system comprises at least one damper (Daimer, Fig. 1, Part 7) to reduce and absorb the vibration (Daimer, Abstract).  Kramer further teaches a damper made by shape memory alloys would have higher damping capacity (Kramer, Col. 1, Lines 11-26).  Therefore, when applying Daimer and Kramer to Sheridan, one with ordinary skill in the art would know and add shape memory alloys-based damper to the bearing of the planet gear to have a higher damping capacity to reduce and absorb the vibration (Daimer, Abstract, Kramer, Col. 1, Lines 11-26).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan to incorporate the teachings of Diamer and Kramer to add shape memory alloys-based damper to the bearing of the planet gear in order to have a higher damping capacity to reduce and absorb the vibration (Daimer, Abstract, Kramer, Col. 1, Lines 11-26).

Claims 2, 3, 6, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (US2017/0108110 A1), Daimer (US2015/0010387 A1) and Kramer (US5398916A) as applied to Claim 1 above, and further in view of Blaney (US2018/0252165 A1).

Regarding to Claim 2, Sheridan in view of Diamer and Kramer teaches the modified epicyclic gearbox, further comprising:
a planet carrier coupled to each planet gear of the plurality of planet gears (Fig. 2, Part 64) and configured to be coupled to the frame of the gas turbine engine such that the planet carrier supports the epicyclic gearbox relative to the frame of the gas turbine engine (Fig. 2, Part 64 connect with Part 72 area, which is part of the frame of the gas turbine engine).

Sheridan, and Diamer fail to explicitly disclose, but Blaney and Kramer teaches an epicyclic gearbox further comprising:
wherein the at least one shape memory alloy damper is provided in association with the planet carrier and configured such that vibrations transferred through the epicyclic gearbox are at least partially isolated from the frame of the gas turbine engine [Blaney teaches a planet gear system comprises a planet gear to connect with a frame of a turbine system (Blaney, Fig. 1B, Part 105 area is a planet carrier).  Blaney further teaches the planet carrier can have a damper or make a part of the planet carrier as a damper by using different material to absorb the vibration of the carrier (Blaney, Paragraph 50, an area of Part 105 can add damper or be the damper directly).  When applying the teachings of Blaney and Kramer to Sheridan, one with ordinary skill in the art would consider to add a damper on the planet carrier or make a part of planet carrier with shape memory alloy to absorb the vibration of the carrier with higher damper capacity (Blaney, Paragraph 50, Kramer, Col. 1, Lines 11-26).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan and Diamer to incorporate the teachings of Blaney and Kramer to add a damper on the planet carrier or make a part of planet carrier with shape memory alloy in order to absorb the vibration of the carrier with higher damper capacity (Blaney, Paragraph 50, Kramer, Col. 1, Lines 11-26).

Regarding to Claim 3, Sheridan in view of Diamer, Kramer and Blaney teaches the modified epicyclic gearbox, wherein each planet gear of the plurality of planet gears defines a central bore within a central ring (Sheridan, Fig. 2, Part 62, it would be known there is a bore area in the middle of Part 62), wherein the planet carrier includes a plurality of layshafts (Sheridan, Fig. 2, Part 64 area, it would be known there is a shaft to support Part 62 and Part 63, Paragraph 32), each layshaft of the plurality of layshafts corresponding to a planet gear of the plurality of planet gears (Sheridan, Fig. 2), each layshaft extending in an axial direction within the central bore of its corresponding planet gear (Sheridan, Fig. 2), the epicyclic gearbox further comprising:
a plurality of bearing assemblies (Sheridan, Fig. 2, Part 63, Paragraph 32), each bearing assembly of the plurality of bearing assemblies associated with a layshaft and planet gear pair (Sheridan, Fig. 2), each bearing assembly arranged between the central ring of the corresponding planet gear and an exterior surface the corresponding layshaft such that the bearing assembly allows relative rotation of the corresponding planet gear about its corresponding layshaft (Sheridan, Paragraph 32); and
a plurality of shape memory alloy dampers of the at least one shape memory alloy damper configured as bearing dampers (Please see the rejection of Claim 1), each bearing damper arranged between the bearing assembly and the exterior surface of the layshaft of the associated layshaft and planet gear pair (Diamer, Paragraph 19 teaches the location of the damper of the bearing, which would reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 6, Sheridan in view of Diamer, Kramer and Blaney teaches the modified epicyclic gearbox, wherein the bearing damper comprises a plurality of closed shape memory alloy elements arranged between the exterior surface of the corresponding layshaft and the corresponding bearing assembly and within the central bore of the planet gear of the associated layshaft and planet gear pair (Daimer, Fig. 3, Part 7 shows the damping mechanism comprises a plurality of closed shape member, which would be able to reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 10, Sheridan in view of Diamer, Kramer and Blaney teaches the modified epicyclic gearbox, further comprising a shape memory alloy damper of the at least one shape memory alloy damper configured as an isolating damper coupled to the planet carrier and further configured to be coupled between the planet carrier and the frame of the gas turbine engine (Please see the rejection of Claim 2, when the planet carrier add at least one damper on the planet carrier would reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 11, Sheridan in view of Diamer and Kramer teaches the modified epicyclic gearbox, further comprising:
a planet carrier coupled to each planet gear of the plurality of planet gears and configured to be coupled to the frame of the gas turbine engine such that the planet carrier supports the epicyclic gearbox relative to the frame of the gas turbine engine (Fig. 2, Part 64 connect with Part 72 area, which is part of the frame of the gas turbine engine).

Sheridan and Diamer fail to explicitly disclose, but Blaney and Kramer teaches an epicyclic gearbox, further comprising:
wherein the at least one shape memory alloy damper is arranged on an exterior surface of the planet carrier such that the at least one shape memory alloy damper is configured to reduce vibrations transferred between the plurality of planet gears and the frame of the gas turbine engine [Blaney teaches a planet gear system comprises a planet gear to connect with a frame of a turbine system (Blaney, Fig. 1B, Part 105 area is a planet carrier).  Blaney further teaches the planet carrier can have a damper or make a part of the planet carrier as a damper by using different material to absorb the vibration of the carrier (Blaney, Paragraph 50, an area of Part 105 can add damper or be the damper directly).  When applying the teachings of Blaney and Kramer to Sheridan, one with ordinary skill in the art would consider to add a damper on the planet carrier or make a part of planet carrier with shape memory alloy to absorb the vibration of the carrier with higher damper capacity (Blaney, Paragraph 50, Kramer, Col. 1, Lines 11-26).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan and Diamer to incorporate the teachings of Blaney and Kramer to add a damper on the planet carrier or make a part of planet carrier with shape memory alloy in order to absorb the vibration of the carrier with higher damper capacity (Blaney, Paragraph 50, Kramer, Col. 1, Lines 11-26).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (US2017/0108110 A1), Daimer (US2015/0010387 A1) and Kramer (US5398916A) as applied to Claim 15 above, and further in view of Blaney (US2018/0252165 A1).

Regarding to Claim 16, Sheridan in view of Daimer and Kramer teaches the modified gas turbine engine, wherein the epicyclic gearbox further comprises:
a planet carrier coupled between the frame of the gas turbine engine and each of the planet gears of the plurality of planet gears such that the planet carrier supports the epicyclic gearbox relative to the frame of the gas turbine engine (Fig. 2, Part 64 connect with Part 72 area, which is part of the frame of the gas turbine engine).

Sheridan and Daimer fail to explicitly disclose, but Blaney and Kramer teaches an epicyclic gearbox further comprises:
wherein the at least one shape memory alloy damper is provided in association with the planet carrier such that vibrations transferred through the epicyclic gearbox are at least partially isolated from the frame of the gas turbine engine [Blaney teaches a planet gear system comprises a planet gear to connect with a frame of a turbine system (Blaney, Fig. 1B, Part 105 area is a planet carrier).  Blaney further teaches the planet carrier can have a damper or make a part of the planet carrier as a damper by using different material to absorb the vibration of the carrier (Blaney, Paragraph 50, an area of Part 105 can add damper or be the damper directly).  When applying the teachings of Blaney and Kramer to Sheridan, one with ordinary skill in the art would consider to add a damper on the planet carrier or make a part of planet carrier with shape memory alloy to absorb the vibration of the carrier with higher damper capacity (Blaney, Paragraph 50, Kramer, Col. 1, Lines 11-26).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan and Diamer to incorporate the teachings of Blaney and Kramer to add a damper on the planet carrier or make a part of planet carrier with shape memory alloy in order to absorb the vibration of the carrier with higher damper capacity (Blaney, Paragraph 50, Kramer, Col. 1, Lines 11-26).

Regarding to Claim 17, Sheridan in view of Damier, Kramer and Blaney teaches the modified gas turbine engine, wherein each planet gear of the plurality of planet gears defines a central bore within a central ring (Sheridan, Fig. 2, Part 62, it would be known there is a bore area in the middle of Part 62), wherein the planet carrier includes a plurality of layshafts (Sheridan, Fig. 2, Part 64 area, it would be known there is a shaft to support Part 62 and Part 63, Paragraph 32), each layshaft of the plurality of layshafts corresponding to a planet gear of the plurality of planet gears (Sheridan, Fig. 2), each layshaft extending in an axial direction within the central bore of its corresponding planet gear (Sheridan, Fig. 2), the epicyclic gearbox further comprising:
a plurality of bearing assemblies (Sheridan, Fig. 2, Part 63, Paragraph 32), each bearing assembly of the plurality of bearing assemblies associated with a layshaft and planet gear pair (Sheridan, Fig. 2), each bearing assembly arranged between the central ring of the corresponding planet gear and an exterior surface the corresponding layshaft such that the bearing assembly allows relative rotation of the corresponding planet gear about its corresponding layshaft (Sheridan, Paragraph 32); and
a plurality of shape memory alloy dampers of the at least one shape memory alloy damper configured as bearing dampers (Please see the rejection of Claim 15), each bearing damper arranged between the bearing assembly and the exterior surface of the layshaft of the associated layshaft and planet gear pair (Diamer, Paragraph 19 teaches the location of the damper of the bearing, which would reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 18, Sheridan in view of Damier, Kramer and Blaney teaches the modified gas turbine engine, further comprising a shape memory alloy damper of the at least one shape memory alloy damper configured as an isolating damper coupled to the planet carrier and further configured to be coupled between the planet carrier and the frame of the gas turbine engine (Please see the rejection of Claim 16, when the planet carrier add at least one damper on the planet carrier would reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 19, Sheridan in view of Daimer and Kramer teaches the modified gas turbine engine, wherein the epicyclic gearbox further comprises:
a planet carrier coupled to each planet gear of the plurality of planet gears and configured to be coupled to the frame of the gas turbine engine such that the planet carrier supports the epicyclic gearbox relative to the frame of the gas turbine engine (Fig. 2, Part 64 connect with Part 72 area, which is part of the frame of the gas turbine engine).

Sheridan and Diamer fail to explicitly disclose, but Blaney and Kramer teaches an epicyclic gearbox, further comprising:
wherein the at least one shape memory alloy damper is arranged on an exterior surface of the planet carrier such that the at least one shape memory alloy damper is configured to reduce vibrations transferred between the plurality of planet gears and the frame of the gas turbine engine [Blaney teaches a planet gear system comprises a planet gear to connect with a frame of a turbine system (Blaney, Fig. 1B, Part 105 area is a planet carrier).  Blaney further teaches the planet carrier can have a damper or make a part of the planet carrier as a damper by using different material to absorb the vibration of the carrier (Blaney, Paragraph 50, an area of Part 105 can add damper or be the damper directly).  When applying the teachings of Blaney and Kramer to Sheridan, one with ordinary skill in the art would consider to add a damper on the planet carrier or make a part of planet carrier with shape memory alloy to absorb the vibration of the carrier with higher damper capacity (Blaney, Paragraph 50, Kramer, Col. 1, Lines 11-26).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan and Diamer to incorporate the teachings of Blaney and Kramer to add a damper on the planet carrier or make a part of planet carrier with shape memory alloy in order to absorb the vibration of the carrier with higher damper capacity (Blaney, Paragraph 50, Kramer, Col. 1, Lines 11-26).

Claims 4, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (US2017/0108110 A1), Daimer (US2015/0010387 A1), Kramer (US5398916A) and Blaney (US2018/0252165 A1) as applied to Claim 3 above, and further in view of Etrtas (US2016/0169281 A1).

Regarding to Claim 4, Sheridan, Daimer, Kramer and Blaney fail to explicitly disclose, but Ertas teaches an epicyclic gearbox, wherein each bearing damper comprises a plurality of shape memory alloy members extending radially relative to the central bore between the exterior surface of the corresponding layshaft and the corresponding bearing assembly of the associated layshaft and planet gear pair [Ertas teaches a damping mechanism to a bearing assembly comprises damping members (Ertas, Fig. 2A, Part 214, Part 204) and extending in certain way (Ertas, Fig. 2A) to improve the stability of the bearing (Ertas, Paragraph 41).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan, Diamer, Kramer and Blaney to incorporate the teachings of Ertas to design the damping mechanism in certain way in order to improve the stability of the bearing (Ertas, Paragraph 41).

Regarding to Claim 5, Sheridan in view of Daimer, Kramer, Blaney and Ertas teaches the modified epicyclic gearbox, wherein each bearing damper comprises a shape memory alloy ring arranged within the central bore between the exterior surface of the layshaft and the corresponding bearing assembly of the associated layshaft and planet gear pair (Ertas, Fig. 2A, a ring is located between Part 204 and Part 214, and when applying the teachings of Kramer, it would be obvious that the ring portion can be made by shape memory alloy to have a higer damping capacity), and
wherein the plurality of shape memory alloy members includes a first set of shape memory alloy members extending radially relative to the central bore from the exterior surface of the corresponding layshaft to the shape memory alloy ring and a second set of shape memory alloy members extending radially relative to the central bore from the shape memory alloy ring to the corresponding bearing assembly of the associated layshaft and planet gear pair (Etras, Fig. 2A, please see the arrangement of Part 204 and Part 214 to reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 7, Sheridan, Daimer, Kramer and Blaney fail to explicitly disclose, but Ertas teaches an epicyclic gearbox, wherein each bearing damper comprises a plurality of shape memory alloy plates, each shape memory alloy plate extending circumferentially relative to the central bore of the planet gear and arranged between the exterior surface of the corresponding layshaft and the corresponding bearing assembly of the associated layshaft and planet gear pair [Ertas teaches a damping mechanism to a bearing assembly comprises damping members (Ertas, Fig. 2A, Part 214, Part 204) and the damping member is formed by damping plate in certain way under the broadest reasonable interpretation (Ertas, Fig. 2A, each Part 214 and Part 204 is formed by a three-layer damping plate) to improve the stability of the bearing (Ertas, Paragraph 41).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan, Diamer, Kramer and Blaney to incorporate the teachings of Ertas to design the damping mechanism in certain way in order to improve the stability of the bearing (Ertas, Paragraph 41).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (US2017/0108110 A1), Daimer (US2015/0010387 A1), Kramer (US5398916A) and Blaney (US2018/0252165 A1) as applied to Claim 3 above, and further in view of Parrish (US2018/0306241 A1).

Regarding to Claim 8, Sheridan, Daimer, Kramer and Blaney fail to explicitly disclose, but Parish teaches an epicyclic gearbox, wherein each bearing damper comprises a shape memory alloy mesh ring arranged between the exterior surface of the corresponding layshaft and the corresponding bearing assembly of the associated layshaft and planet gear pair [Parish teaches a damping mechanism of a bearing is a mesh ring mechanism (Parish, Fig. 3, the combination of Part 38a and Part 38b) in certain area to reduce vibration transmission of the bearing (Parish, Paragraph 4).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan, Diamer, Kramer and Blaney to incorporate the teachings of Parish to design the damping mechanism in certain way in order to reduce vibration transmission of the bearing (Parish, Paragraph 4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (US2017/0108110 A1), Daimer (US2015/0010387 A1), Kramer (US5398916A) and Blaney (US2018/0252165 A1) as applied to Claim 3 above, and further in view of Nakamura (US2018/0283490 A1).

Regarding to Claim 9, Sheridan, Daimer, Kramer and Blaney fail to explicitly disclose, but Nakamura teaches an epicyclic gearbox, wherein each bearing damper comprises a plurality of shape memory alloy coil springs extending radially relative to the central bore between the exterior surface of the corresponding layshaft and the corresponding bearing assembly of the associated layshaft and planet gear pair [Nakamura teaches a damping mechanism use coil spring to as a damping member (Nakamura, Fig. 1, Part 12) to reduce vibration during the operation (Nakamura, Paragraph 2).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan, Diamer, Kramer and Blaney to incorporate the teachings of Nakamura to use coil spring as a damping member in order to reduce vibration during the operation (Nakamura, Paragraph 2).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (US2017/0108110 A1), Daimer (US2015/0010387 A1), Kramer (US5398916A) and Blaney (US2018/0252165 A1) as applied to Claim 11 above, and further in view of Lee (US2009/0089973 A1).

Regarding to Claim 12, Sheridan, Daimer, Kramer and Blaney fail to explicitly disclose, but Lee teaches an epicyclic gearbox, wherein the at least one shape memory alloy damper is cryogenically fit onto the exterior surface of the planet carrier [Lee teaches a barrier is connected with another component by using cryogenically fit (Lee, Abstract, based on the teachings of the specification of the claimed invention, the examiner considered shrinking fit can be considered as a cryogenically fit) to present a friction force between the two parts (Lee, Abstract).  When applying the teachings of Lee, one with ordinary skill in the art would understand and use a cryogenically fit to connects component to present a friction force between the components (Lee, Abstract).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan, Diamer, Kramer and Blaney to incorporate the teachings of Lee to use a cryogenically fit to connects component in order to present a friction force between the components (Lee, Abstract).

Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (US2017/0108110 A1), Daimer (US2015/0010387 A1) and Kramer (US5398916A) as applied to Claim 1 above, and further in view of Dakowski (US2009/0097971 A1).

Regarding to Claim 13, Sheridan in view of Diamer and Kramer teaches the modified epicyclic gearbox, further comprising:
an attachment structure coupled to the ring gear and further configured to be coupled to the second rotating component of the gas turbine engine (Sheridan, Fig. 2, Part 106 area), the attachment structure including a first segment and a second segment (Sheridan, Fig. 2, Part 106 shows two segments).

Sheridan, Diamer and Kramer fails to explicitly disclose, but Dakowski teaches an epicyclic gear box further comprising:
wherein the at least one shape memory alloy damper is coupled between the first segment and the second segment of the attachment structure [Dakowski teaches a damping mechanism is located between two segments (Dakowski, Fig. 2, Part 74) to limit the vibration (Dakowski, Paragraph 24).  When applying the teachings of Dakowski, one with ordinary skill in the art would understand and add a damping mechanism between two segments to limit the vibration (Dakowski, Paragraph 24).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan, Diamer and Kramer to incorporate the teachings of Dakowski to add a damping mechanism between two segments in order to limit the vibration (Dakowski, Paragraph 24).

Regarding to Claim 14, Sheridan in view of Diamer, Kramer and Dakowski teaches the modified epicyclic gearbox, wherein the first segment is parallel to the second segment such that the attachment structure defines a U-shape (Sheridan, Fig. 2, Part 106 area would reflect the limitations under the broadest reasonable interpretation). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (US2017/0108110 A1), Daimer (US2015/0010387 A1) and Kramer (US5398916A) as applied to Claim 1 above, and further in view of Dakowski (US2009/0097971 A1).

Regarding to Claim 20, Sheridan in view of Diamer and Kramer teaches the modified gas turbine engine, further comprising:
an attachment structure coupled to the ring gear and further configured to be coupled to the second rotating component of the gas turbine engine (Sheridan, Fig. 2, Part 106 area), the attachment structure including a first segment and a second segment (Sheridan, Fig. 2, Part 106 shows two segments).

Sheridan, Diamer and Kramer fails to explicitly disclose, but Dakowski teaches a gas turbine engine further comprising:
wherein the at least one shape memory alloy damper is coupled between the first segment and the second segment of the attachment structure [Dakowski teaches a damping mechanism is located between two segments (Dakowski, Fig. 2, Part 74) to limit the vibration (Dakowski, Paragraph 24).  When applying the teachings of Dakowski, one with ordinary skill in the art would understand and add a damping mechanism between two segments to limit the vibration (Dakowski, Paragraph 24).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan, Diamer and Kramer to incorporate the teachings of Dakowski to add a damping mechanism between two segments in order to limit the vibration (Dakowski, Paragraph 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747